In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-348V
                                        UNPUBLISHED


 SHERI CONERTY,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: September 28, 2021
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On March 26, 2020, Sheri Conerty filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table Injury – Shoulder Injury
Related to Vaccine Administration (SIRVA) – as a result of her October 1, 2018 influneza
(“flu”) vaccination. Petition at 1. Petitioner further alleges that the vaccine was
administered within the United States, that she suffered the residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action on her behalf as a result of her injury. See Petition at ¶¶ 2, 17-19. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      On September 23, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent

        DICP [Division of Injury Compensation Programs, Department of Health
        and Human Services] has concluded that [P]etitioner’s medical course is
        consistent with SIRVA as defined by the Vaccine Injury Table and
        corresponding Qualifications and Aids to Interpretation. Specifically,
        [P]etitioner had no pre-vaccination history of pain, inflammation, or
        dysfunction of her left shoulder; pain occurred within 48 hours after receipt
        of an intramuscular vaccination; pain and reduced range of motion were
        limited to the shoulder in which the vaccine was administered; and no other
        condition or abnormality, such as brachial neuritis, has been identified to
        explain [P]etitioner’s shoulder pain. 42 C.F.R. §§ 100.3(a) & (c)(10).
        Additionally, based on the medical records outlined above, [P]etitioner
        suffered the residual effects of her condition for more than six months.
        Therefore, based on the record as it now stands, [P]etitioner has satisfied
        all legal prerequisites for compensation under the Act. See 42 U.S.C. §
        300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(i).

Id. at 7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2